FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 21-30009
                 Plaintiff-Appellee,
                                                      D.C. No.
                      v.                           1:15-cr-00109-
                                                      BLW-1
 FREDDY PONCE,
             Defendant-Appellant.                     OPINION


        Appeal from the United States District Court
                  for the District of Idaho
      B. Lynn Winmill, Chief District Judge, Presiding

                 Submitted December 7, 2021*
                     Seattle, Washington

                      Filed January 11, 2022

  Before: M. Margaret McKeown, Morgan Christen, and
            Bridget S. Bade, Circuit Judges.

                   Opinion by Judge Christen




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                    UNITED STATES V. PONCE

                            SUMMARY**


                               Criminal

    The panel vacated the district court’s order denying
Freddy Ponce’s motion for early termination of supervised
release, and remanded so the district court will have an
opportunity to clarify the standard it applied and reconsider
Ponce’s motion.

    Ponce argued that the district court incorrectly required a
threshold showing of exceptional or extraordinary
circumstances for early termination of supervised release. He
inferred that the court imposed this requirement because the
court’s order cited United States v. Evertson, 2011 WL
841056 (D. Idaho Mar. 7, 2011), which incorporated a
misstatement of law from this court’s unpublished decision in
United States v. Smith, 219 F. App’x 666, 668 (9th Cir. 2007).
He also argued that the district court has repeatedly cited
Evertson while invoking similar language implying an
exceptional or extraordinary circumstances requirement.

    Citing United States v. Emmett, 749 F.3d 817 (9th Cir.
2014), the panel explained that the correct legal standard for
deciding a motion to terminate supervised release is set forth
in 18 U.S.C. § 3583(e), whose expansive phrases “conduct of
the defendant” and “interest of justice” make clear that a
district court enjoys discretion to consider a wide range of
circumstances when determining whether to grant early
termination; and that the text of § 3583(e) does not support a

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. PONCE                      3

legal standard that categorically requires a petitioner to
demonstrate undue hardship.

    The panel took this opportunity to make clear that the
unpublished decision in Smith misread the Second Circuit’s
decision in United States v. Lussier, 104 F.3d 32 (2d Cir.
1997), and the “exceptional behavior” rule as restated in
Evertson is incorrect as a matter of law. The panel explained
that Smith incorrectly attributed to Lussier the proposition
that early termination is “reserved for rare cases of
‘exceptionally good behavior.’”

    Because the panel was uncertain whether the district court
applied an improper “blanket rule” that early termination
requires exceptional circumstances, the panel remanded so
that the district court may reconsider Ponce’s motion, and
clarify the standard it applied. Because it remanded for
reconsideration, the panel did not reach Ponce’s argument
that the district court erred by failing to provide sufficient
explanation of its decision to deny his early termination
motion.


                         COUNSEL

Angela Chang, Assistant Federal Defender, Federal Defender
Services of Idaho, Boise, Idaho, for Defendant-Appellant.

Rafael M. Gonzalez Jr., Acting United States Attorney; David
J. Morse, Special Assistant United States Attorney; United
States Attorney’s Office, Boise, Idaho; for Plaintiff-Appellee.
4                UNITED STATES V. PONCE

                         OPINION

CHRISTEN, Circuit Judge:

    Defendant Freddy Ponce appeals the district court’s order
denying his motion for early termination of supervised
release. Ponce argues the district court abused its discretion
by applying an incorrect legal standard when it denied his
motion, and by failing to adequately explain the reasons for
its decision pursuant to United States v. Emmett, 749 F.3d
817, 820–21 (9th Cir. 2014). We have jurisdiction pursuant
to 28 U.S.C. §§ 1291 and 1294(1). Because we are uncertain
whether the district court applied the incorrect legal standard
our court endorsed in United States v. Smith, 219 F. App’x
666, 668 (9th Cir. 2007), we vacate the district court’s order
and remand so the district court will have an opportunity to
clarify the standard it applied and reconsider Ponce’s motion.

                              I.

    Ponce pleaded guilty to one count of distribution of
methamphetamine in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B) in July 2015. He was sentenced to the mandatory
minimum term of 60 months of imprisonment followed by
48 months of supervised release. While in custody, Ponce
pursued his rehabilitation with diligence and graduated from
the Bureau of Prison’s nine-month intensive Residential Drug
Abuse Program (RDAP). Ponce began his term of supervised
release in August 2018.

   On October 21, 2020, Ponce filed a motion in the district
court seeking early termination of supervised release. He
argued that early termination was warranted because he had
completed over half of his four-year term of supervision and
                 UNITED STATES V. PONCE                      5

had been in total compliance with all conditions of supervised
release without incident.       Ponce also cited regular
involvement with his church, commitment to his family
responsibilities, and stable employment as reasons for early
termination. Since his release, Ponce had married, and he
sought early termination in part so that he would have
improved housing options and could move his family into a
more comfortable home. The district court denied the motion
in a written order, explaining that “performing well – even
exceedingly well – on supervision is not enough to justify
early termination.” The court’s order cited United States v.
Evertson, No. 4:06-cr-206-BLW, 2011 WL 841056, at *2 (D.
Idaho Mar. 7, 2011) (citing Smith, 219 F. App’x at 667 n.3)
for the relevant 18 U.S.C. § 3553(a) factors.

    This court reviews for abuse of discretion a district
court’s order denying a motion to terminate supervised
release. Emmett, 749 F.3d at 819. “Application of the wrong
legal standard constitutes an abuse of discretion.” United
States v. Ruiz, 257 F.3d 1030, 1033 (9th Cir. 2001) (en banc).

                              II.

    Ponce argues that the district court incorrectly required a
threshold showing of exceptional or extraordinary
circumstances for early termination of supervised release. He
infers that the court imposed this requirement because the
court’s order cited Evertson, 2011 WL 841056 (D. Idaho
Mar. 7, 2011), which incorporated a misstatement of law
from our unpublished decision in Smith. He also argues that
the district court has repeatedly cited Evertson while invoking
6                    UNITED STATES V. PONCE

similar language implying an exceptional or extraordinary
circumstances requirement.1

    “The correct legal standard for deciding a motion to
terminate supervised release is set forth in 18 U.S.C.
§ 3583(e).” Emmett, 749 F.3d at 819. Section 3583(e)(1)
“provides that, after considering a subset of the sentencing
factors set forth in 18 U.S.C. § 3553(a), a court may terminate
a term of supervised release ‘if it is satisfied that such action
is warranted by the conduct of the defendant released and the
interest of justice.’” Id. (quoting 18 U.S.C. § 3583(e)(1)).
“The expansive phrases ‘conduct of the defendant’ and
‘interest of justice’ make clear that a district court enjoys
discretion to consider a wide range of circumstances when
determining whether to grant early termination.” Id. (quoting
18 U.S.C. § 3583(e)(1)). We determined in Emmett that
“[t]he text of § 3583(e) does not support a legal standard that
categorically requires a petitioner to demonstrate undue
hardship.” Id.


    1
       See, e.g., United States v. Haworth, No. 4:05-cr-00014-BLW-4,
2021 WL 781369, at *2 (D. Idaho Mar. 1, 2021) (holding that to obtain
early termination of supervised release a defendant must show “something
more” than mere compliance with the terms of supervision—“something
unusual or extraordinary”); United States v. Allen, No. 2:10-cr-000063-
BLW, 2021 WL 781507, at *2 (D. Idaho Mar. 1, 2021) (“This Court has
repeatedly concluded that performing well – even exceedingly well – on
supervision is not enough to justify early termination.”); United States v.
Turpin, No. 1:18-cr-00031-BLW, 2020 WL 3052674, at *2 (D. Idaho June
8, 2020) (“Simply complying with the terms and conditions of probation
is ‘not sufficient to justify early termination.’ Defendants seeking early
release must go ‘above and beyond.’” (quoting Evertson, 2011 WL
841056, at *1, *3)); United States v. Dixon, No. 1:16-cr-00036-BLW,
2019 WL 148649, at *1 (D. Idaho Jan. 8, 2019) (“Defendants seeking
early release” from supervision “must go ‘above and beyond.’” (quoting
Evertson, 2011 WL 841056, at *1)).
                     UNITED STATES V. PONCE                             7

     In Smith, we affirmed the denial of an unopposed motion
for early termination of supervised release in an unpublished
disposition. 219 F. App’x at 668. Smith incorrectly
attributed to the Second Circuit’s decision in United States v.
Lussier, 104 F.3d 32, 36 (2d Cir. 1997), the proposition that
early termination is “reserved for rare cases of ‘exceptionally
good behavior.’” 219 F. App’x at 668 (quoting Lussier,
104 F.3d at 36). In fact, Lussier did not interpret § 3583(e) to
necessarily require a showing of exceptional behavior for
early termination of supervised release. Rather, the Second
Circuit correctly described the district court’s authority to
modify the terms and conditions of supervised release under
§ 3583(e) and observed that changed circumstances such as
“exceptionally good behavior by the defendant” may warrant
termination of supervised release. See Lussier, 104 F.3d
at 36. The Second Circuit has since clarified that Lussier’s
holding was limited and that it “[did] not require new or
changed circumstances relating to the defendant in order to
modify conditions of release, but simply recognize[d] that
changed circumstances may in some instances justify a
modification.” See United States v. Parisi, 821 F.3d 343, 347
(2d Cir. 2016) (second emphasis added); see also United
States v. Bainbridge, 746 F.3d 943, 948–50 (9th Cir. 2014)
(concluding that new or changed circumstances were not
required to modify conditions of supervised release). We
take this opportunity to make clear that our unpublished
disposition in Smith misread Lussier, and the “exceptional
behavior” rule as restated in Evertson is incorrect as a matter
of law.2



    2
      The Third Circuit recently corrected a similar misreading of Lussier
in a published opinion. See United States v. Melvin, 978 F.3d 49, 53 (3d
Cir. 2020).
8                 UNITED STATES V. PONCE

    Ponce argues that, because the district court frequently
invokes Evertson for the rule that early termination of
supervised release is only appropriate in cases involving
“exceptionally good behavior,” the court likely invoked
Evertson for that purpose. But it is not clear to us that the
district court denied Ponce’s motion because it applied an
improper “blanket rule” that early termination requires
exceptional circumstances. We therefore remand so the
district court may reconsider Ponce’s motion, and clarify the
standard it applied.

    Because we remand for reconsideration, we do not reach
Ponce’s argument that the district court erred by failing to
provide sufficient explanation of its decision to deny his early
termination motion. The parties shall bear their own costs.

    VACATED and REMANDED.